MINISTERE DE L'ENVIRONNEMENT ET DES FORETS REPUBLIQUE DU CAMEROUN
nee PAIX - TRAVAIL PATRIE

OFFICE NATIONAL DE DEVELOPPEMENT DES FORETS en

CENTRE DE TELEDETECTION ET DE CARTOGRAPHIE

FORESTIERE
B.P. 1341 TEL. : 2237494 muse te
YAOUNDE - NKOLBISSON Core N
> Vr é- o4- 05%
7 è# 7

ATTESTATION DE MESURE DE SUPERFICIE

AARRRRR RAR RAR ARR RR AR RRRRRRARRR RAR

REPERAGE Situation de l'UFA 10-047 :
Département du Haut-Nyong
Arrondissement d’Abong-Mbang
Carte de référence : 1/200 000 Abong-Mbang
Feuillet n° NA-33-XX
Demandeur : FIPCAM

B.P. 7479 Yaoundé

DEFINITIONS DES LIMITES DE L’UFA 10047

Le point de repère R se situe sur le pont au village AMPET à la traversée de la route MINDOUROU-
MEDIJO avec le cours d’eau ME.

Du point R, suivre une droite de gisement 229° sur une distance de 2700 m (Deux mille sept cent)
pour atteindre le point A dit de base.

A PEst :

- Du point A, suivre une droite de gisement 179° sur une distance de 4200 m (Quatre mille deux
cent) pour atteindre le point B.

- Du point B, suivre en amont le cours d’un affluent gauche non dénommé du cours d’eau ME
sur une distance de 1170 m (Mille cent soixante-dix) pour atteindre le point C.

- Du point €, suivre une droite de gisement 158° sur une distance de 3630 m (Trois mille six
cent trente) pour atteindre le point D.

- Du point D, suivre en aval le cours d'eau EBO sur une distance de 640 m (Six cent quarante)
m pour atteindre le DJA cet suivre en amont l’affluent gauche suivant non dénommé du cours
d’eau DIA sur une distance de 2530 m (Deux mille cinq cent trente) pour atteindre le point E.

- Du point E, suivre une droite de gisement 88° sur une distance de 3200 m (Trois mille deux
cent) pour atteindre le point F.

- Du point F, suivre en amont le cours d’un affluent gauche non dénommé du cours d’eau DJA
sur une distance de 1200 m (Mille deux cent) pour atteindre le point G.

- Du point G, suivre une droite de gisement 68° sur une distance de 1300 m (Mille trois cent)
pour atteindre le point H.

- Du point H, suivre en amont le cours d’eau ABIETE sur une distance de 720 m (Sept cent
vingt) et suivre en amont le cours de son affluent gauche non dénommé sur une distance de
1330 m (Mille trois cent trente) pour atteindre le point I.

- Du point I, suivre une droite de gisement 68° sur une distance de 1550 m (Mille cinq cent
cinquante) pour atteindre le point J.

= Du point J, suivre en amont le cours d’eau ABIETE sur une distance de 3300 m (Trois mille
trois cent) pour atteindre le point K sur le pont entre KASSARAFAM et BAPILE.

- Du point K, suivre une droite de gisement 152° sur une distance de 4900 m (Quatre mille neuf
cent) pour atteindre le point L.

- Du point L, suivre une droite de gisement 208° sur une distance de 1600 m (Mille six cent)
pour atteindre le point M.

- Du point M, suivre en aval le cours d’eau MAMPOMO sur une distance de 25400 m (Vingt-
cinq mille quatre cent) pour atteindre le point N.

Au Sud :
- Du point N, suivre une droite de gisement 314° sur une distance de 1500 m (Mille cinq cent)
pour atteindre le point ©.
- Du point O, suivre une droite de gisement 248° sur une distance de 2250 m (Deux mille deux
cent cinquante) pour atteindre le point P.
© - Du point P, suivre en aval le cours d’eau EDJUNE sur une distance de 17900 m (Dix-sept
mille neuf cent) pour atteindre le point Q à la confluence avec le cours d’eau DJA.

A l’Ouest:
- Du point Q, suivre en aval le cours d’eau DJA sur une distance de 6000 m (six mille) pour
atteindre le point R.
- Du point R, suivre en amont un affluent droit non dénommé du cours d’eau DJA sur une
distance de 10400 m (Dix mille quatre cent) pour atteindre le point S.

Au Nord :

- Du point S, suivre une droite de gisement 68° sur une distance de 3650 m (Trois mille six cent
cinquante) pour atteindre le point T.

- Du point T, suivre en amont le cours d’eau ATIATIA sur une distance de 2100 m (Deux mille
cent) pour atteindre le point U sur le pont à la traversée de la piste entre BALDA et
MINDOUROU.

- Du point U, suivre une droite de gisement 70° sur une distance de 5100 m (Cinq mille cent
cinquante) pour atteindre le point V.

- Du point V, suivre en aval le cours d’eau LOUBO sur une distance de 5600 m (Cinq mille six
cent) pour atteindre le point A dit de base.

La zone ainsi circonscrite et évaluée par ARC/INFO, couvre une superficie de 47 080 ha
(Quarante sept mille quatre vingt hectares).
La présente attestation est délivrée pour servir et valoir ce que de droit.

NB : Cette définition des limites n’est valable
que si elle est juxtaposée à une carte et
porte notre timbre officiel à cheval sur la
définition et la carte.

MoMD Jérôme
ngérieur 085 £uox et F972

